
	
		I
		111th CONGRESS
		1st Session
		H. R. 1269
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Burton of Indiana
			 (for himself, Mr. Carter,
			 Mr. Akin, Mr. Hall of Texas, Mr. Lamborn, Mr.
			 Paul, Mr. Manzullo,
			 Mr. Boozman,
			 Mr. Alexander,
			 Mr. Bartlett,
			 Mr. Graves,
			 Mr. Linder, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit Federal
		  court jurisdiction over questions under the Defense of Marriage
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Marriage Protection Act of
			 2009.
		2.Limitation on
			 jurisdiction
			(a)In
			 generalChapter 99 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					1632.Limitation on
				jurisdictionNo court created
				by Act of Congress shall have any jurisdiction, and the Supreme Court shall
				have no appellate jurisdiction, to hear or decide any question pertaining to
				the interpretation of, or the validity under the Constitution of, section 1738C
				of this
				section.
					.
			(b)Amendments to
			 the table of sectionsThe table of sections at the beginning of
			 chapter 99 of title 28, United States Code, is amended by adding at the end the
			 following new item:
				
					
						1632. Limitation on
				jurisdiction.
					
					.
			
